UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-8F APPLICATION FILED PURSUANT TO SECTION 8(f) OF THE INVESTMENT COMPANY ACT OF 1940 (the "Act") AND RULE 8f-1 THEREUNDER FOR ORDER DECLARING THAT COMPANY HAS CEASED TO BE AN INVESTMENT COMPANY Dated: July 30, 2010 I. General Identifying Information 1. Reason fund is applying to deregister (check only one; for descriptions, see Instruction 1): [ ] Merger [ ] Liquidation [X] Abandonment of Registration (Note:Abandonments of Registration answer only questions 1 through 15, 24 and 25 of this form and complete verification at the end of the form.) [ ] Election of status as a Business Development Company (Note:Business Development Companies answer only questions 1 through 10 of this form and complete verification at the end of the form.) 2. Name of fund: ShariahShares Exchange-Traded FundsTrust 3. Securities and Exchange Commission File No.: 811-22346 4. Is this an initial Form N-8F or an amendment to a previously filed Form N-8F? [X] Initial Application [ ] Amendment 5. Address of Principal Executive Office (include No. & Street, City, State Zip Code): 12 Brillantez Irvine, CA 92620 1 6. Name, address and telephone number of individual the Commission staff should contact with any questions regarding this form: Douglas P. Dick, Esq.
